Citation Nr: 1121556	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-42 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, paranoia, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from January 2000 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2008 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Subsequently, the claims file was transferred to the jurisdiction of the RO in North Little Rock, Arkansas.

The Veteran's psychiatric disorders on appeal require clarification on remand.  In July 2007, the Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), which was denied in the March 2008 decision on appeal.  The medical records found in the claims file indicate that the Veteran is being treated for PTSD symptoms, but has been diagnosed with an anxiety disorder, a paranoid personality and a psychosis.  In May 2008, the Veteran filed a claim of entitlement to service connection for an anxiety disorder, which was denied in the August 2008 decision on appeal.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Id.  Accordingly, the Board has broadened the scope of the Veteran's claims herein to encompass any and all psychiatric disorders reasonably raised by the record.  Thus, the Veteran's mental disorder claims have been recharacterized as one claim to include additional psychiatric disorders, as set forth above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required as to the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In her April 2008 Notice of Disagreement and her November 2009 VA Form 9, Substantive Appeal, the Veteran contended that her pes planus, or flat feet, which pre-existed military service, was aggravated during service and that her anxiety disorder and PTSD were related to service.

Concerning the Veteran's claim for service connection for pes planus, service treatment records show that mild asymptomatic pes planus was noted on her November 1999 enlistment examination.  In addition, she was seen several times in service for foot complaints.  In February 2000, she complained of foot pain for the past three weeks.  Mild pes planus and plantar fasciitis were assessed.  A tight, tender plantar aspect was noted.  In March 2002, the Veteran was seen for a complaint of left foot pain.  It was noted that she stated she had a history of flat feet and that her feet bothered her when she ran.  In September 2003, the Veteran complained of standing pain in the feet.  Bilateral flat feet were noted.  An X-ray study showed no bony abnormality or any radiopaque foreign bodies or abnormal soft tissue calcifications.  She was referred to the brace shop for an orthotic fitting.  She was also placed on profile for flat feet and plantar fasciitis.  According to this profile, the Veteran was prohibited from running, jumping, or marching for 20 days then was to go her own distance for 10 days.  Prolonged standing during formation was not to exceed 10 minutes.  No discharge examination is found in the claims file.  

Post-service VA medical records show continued treatment for pes planus.

While veterans are not awarded service connection for congenital defects, see 38 C.F.R. § 4.9 (2010), service connection may be granted for a superimposed injury or disease caused by service or for a pre-existing disease considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.303, 3.306.

It is clear from her enlistment examination that the Veteran's pes planus is a defect that pre-existed service.  The Veteran essentially contends that her pes planus disorder is related to service as a result of aggravation.  The Veteran has asserted that once she was called to active duty her pre-existing pes planus was aggravated during her period of active duty because she had to run and march in service, even though the military knew she had flat feet when she enlisted.  In her Notice of Disagreement, she claims that her foot condition worsened during service and that at times she did not have time to go to the clinic when her feet hurt.

The Board observes that besides the evidence from service treatment records of foot complaints, a physical profile and a referral to the brace shop for orthotics during service, the Veteran's lay evidence of foot difficulties in service is also competent evidence to show possible aggravation in service of a pre-existing condition because foot difficulties are that type of disorder capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  

It is well-settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, without further clarification, the Board is without medical expertise to ascertain whether the Veteran's pre-existing pes planus was aggravated during her period of active military service.  Therefore, on remand the Veteran shall be scheduled for an appropriate VA examination so that a medical opinion may be obtained to clarify whether her flat feet were aggravated during active service.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).

Concerning the Veteran's claim for an acquired psychiatric disorder, further development is needed to determine whether service connection is warranted.  The Board notes that entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis which meets the criteria in the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence between current symptomatology and the claimed in-service stressor.  If the claimed stressor is related to combat, service department evidence that the Veteran engaged in combat or that the Veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

In this case, it is not clear whether the Veteran served in the Southwest Asia Theater of operations or faced combat-like conditions.  The Veteran told her VA psychologist in January 2008 that she had served in Kuwait for six months and was deployed to Iraq in 2003 for one year at Camp Anaconda and also in Mazul.  Her DD Form 214 does not refer to any overseas service nor do the service personnel records found in the claims file.  However, her service personnel records associated with the claims file do not show any list of her duty assignments during her four years on active duty.  Further, an "Eligibility Report" her service representative submitted noted that the Veteran was located in Kuwait between January 2001 and April 2001 and received hostile fire/imminent danger pay and a combat zone tax exclusion.  In correspondence dated in July 2008, her father stated that while he did not know why her DD 214 did not show she was in Kuwait he sent her some items while she was deployed there and she had mailed him some items from Kuwait.  

On remand, before proceeding with development of this claim, the RO/AMC must attempt to confirm whether this Veteran ever served in the Southwest Asia Theater of operations, including whether she participated in combat.  

In addition, the Veteran apparently has never claimed specific stressors that could be verified.  A review of the claims file fails to disclose that the Veteran ever completed a PTSD questionnaire for the RO and in December 2007 the RO made a formal finding on the lack of information provided to verify her PTSD stressors.  However, the Veteran told her VA psychologist in January 2008 that she worked in transportation while stationed in Iraq and once was in a convoy where people were throwing things at the convoy and someone broke her windshield.  She also stated that her worst memory was loud bombs, and being afraid to sleep and that she would not wake up.  The Veteran also told other examiners or social workers that her trailer was struck by a bomb right after she had gone on the night shift (February 2008), that she divorced her husband after her son was born because her husband looked like an Iraqi (February 2008), and that she suffered from sexual harassment in the military (March 2008).  She was also upset at the way Iraqi men stared at women and touched them and complained of nightmares concerning dead people in Iraq and Kuwait (August 2008).

Some of the claimed in-service stressors involve hostile military activities.  Assuming this to be the case, new PTSD regulations would affect any questions regarding the verification of the Veteran's claimed stressors.  As noted above, the evidence is contradictory and unclear whether the Veteran has service in the Southwest Theater of operations, including Iraq or Kuwait, during her period of active duty.  If the Veteran's service in a combat zone is confirmed on remand, the revisions to 38 C.F.R. § 3.303(f) would apply to this case.

The Board notes that during the course of the appeal, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, have changed.  This amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).

However, the question also arises as to whether the Veteran meets the diagnostic criteria for PTSD to warrant service connection.  The Veteran's service treatment records are negative for any complaints of, or treatment for, a psychiatric disorder.  Post-service VA medical records, however, show treatment for several mental disorders, including PTSD, paranoia, and an anxiety disorder.  Some records note that the Veteran could not sit still during interviews and paced the room, sometimes checking doors or windows.  The Veteran's VA treatment records reflect that she has been diagnosed with anxiety and paranoia, but only rule out PTSD.  According to a VA psychologist in September 2008, the Veteran did not fully endorse symptoms consistent with a full diagnosis of PTSD due to vague inservice stressors and was diagnosed with anxiety disorder not otherwise specified, rule out PTSD, and rule out social phobia.  According to an October 2008 VA medical record, the Veteran did not then manifest "significant" PTSD symptoms but showed a general anxiety disorder and a paranoid personality.  The new PTSD regulations allow for service connection in instances of claimed fear of hostile military activities only where a PTSD diagnosis has been rendered by a VA or VA contracted psychiatrist or psychologist, and the claimed stressors are confirmed as being adequate to support the diagnosis.  To date, the Veteran has not been afforded a VA mental examination to assess her claimed PTSD, anxiety, or any other claimed or diagnosed psychiatric disorder.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board needs additional information in order to make a determination whether the Veteran's in-service stressors are adequate to support a PTSD diagnosis or whether the Veteran's other diagnosed psychiatric disorders are related to her period of service.  As such, on remand, the Veteran shall be afforded a VA mental examination to determine these questions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The RO/AMC also shall obtain and associate with the claims file all outstanding VA and private medical records related to the Veteran's claimed psychiatric disorders and flat feet.  The Board notes that VA treatment records contain no post-service medical records beyond February 2010.  Therefore, any additional records from the Shreveport, Louisiana VA Medical Center (VAMC), and the Texarkana, Arkansas VA clinic, should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to secure all of the Veteran's service personnel records from the service department, the National Personnel Records Center, and/or from any other appropriate source as necessary in order to determine if she served in Kuwait and/or Iraq and during what time period(s).

2.  The RO/AMC shall contact the Veteran and her representative and ask them to specify all private and VA medical care providers who treated her for her flat feet and for any psychiatric disorder and whose records are not found within the claims file.  Of particular interest are any outstanding VA medical records from the Shreveport, Louisiana VAMC and the Texarkana, Arkansas VA clinic from February 2010 to the present.  After the Veteran has signed the appropriate release(s), the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran and her representative that are not already associated with the claims file.

3.  After the development requested above has been completed, the RO/AMC shall arrange for the Veteran to be scheduled for and appropriate VA examination to ascertain the nature and etiology of her pes planus.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in his or her report that the claims file, including the service treatment records, were reviewed.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner shall be accomplished.

The examiner shall opine whether it is at least as likely as not (a 50 percent or more degree of probability) that the Veterans pre-existing pes planus increased in severity during active duty service and was aggravated (permanently worsened) beyond the natural progression of the disease thereby. 

A complete rationale must be given for all opinions and conclusions expressed.  In discussing his or her opinions, each examiner should acknowledge the Veteran's lay statements of record, as well as the medical evidence of record, including service treatment records.  The rationale for all opinions expressed should be provided in a legible report.

4.  The RO/AMC shall arrange for the Veteran to be scheduled for and appropriate VA examination to ascertain the nature and etiology of her asserted acquired psychiatric disorder.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in his or her report that the claims file was reviewed.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.

The examiner, either a qualified psychiatrist or psychologist, shall identify all current psychiatric diagnoses, to include PTSD.  The examiner shall specifically comment on whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran.  In so doing, the examiner shall specifically address if the Veteran's claimed stressor relates to the Veteran's fear of in-service hostile military or terrorist activity.

The examiner also shall opine as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disability, including the currently claimed PTSD, is related to the Veteran's military service.  

A complete rationale must be given for all opinions and conclusions expressed.  In discussing his or her opinions, each examiner should acknowledge the Veteran's lay statements of record, as well as the medical evidence of record, including service treatment records.  The rationale for all opinions expressed should be provided in a legible report.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal shall be reviewed.  If any of the determinations remain adverse to the Veteran, she and her representative should be provided an appropriate Supplemental Statement of the Case and given an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


